Relator requests that this court compel respondent judge to dispose of the motion for jail time credit filed in State v.Reynolds, Cuyahoga County Court of Common Pleas Case No. CR-207306 on September 11, 1998.
Respondent has filed a motion for summary judgment or, in the alternative, to dismiss attached to which is a copy of a journal entry issued by respondent and received for filing by the clerk on April 2, 1998 in which respondent granted relator 95 days jail time credit. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
Accordingly, respondent's motion for summary judgment or, in the alternative, to dismiss is granted. Respondent to pay costs.
Writ denied.
ANN DYKE, J,. CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE